Murphy, P. J. (dissenting).
Plaintiff Anthony Praia (Prata), a machinist for Amtrak, lost his right hand when a "railroad torpedo” exploded on June 10, 1976. A torpedo is a compact explosive device that is generally placed on top of a rail. The force and weight of the locomotive traveling over the torpedo causes it to explode. The noise of the explosion alerts the engineer that there is danger ahead. At trial, Prata maintained that the torpedo exploded a few moments after he lifted it off a workbench. However, shortly after the occurrence, Prata told railroad police officer Finan that he was attempting to remove the metal center from the torpedo when it exploded. Defendant Amtrak hypothesized that Prata had placed the torpedo in the vise to remove the center and that the pressure of the vise had caused the torpedo to explode.
The parties’ experts agreed that railroad torpedoes were constructed to specifications that would withstand normal handling. Standard’s manager, Rosak, testified that in his 40 years of experience no torpedo ever exploded while being handled in the process of manufacture. Plaintiffs’ expert, Melvin Cook, did testify that a torpedo could explode under the situation described by Prata. Cook theorized that the torpedo might explode under normal handling if the encapsulation was so worn and frayed that the powder was exposed to sand or another abrasive. Cook further opined that the torpedo could have exploded even if the encapsulation were not worn. He stated that the torpedo could have exploded if it contained sand and the holder "pinched” it. The record contains evidence that Amtrak misused and abused the torpedoes delivered to it. Plaintiffs’ primary contention was that the subject torpedo exploded as a result of misuse and abuse at the hands of Amtrak.
The plaintiffs sought recovery from Amtrak for its negligence, inter alia, in failing to provide Prata with a safe place to work and failing to give him adequate warning instructions concerning the dangers of this explosive device. Recovery was sought against Standard, the manufacturer of the device, on the theories of strict product liability and failure to warn. (See generally, 80 ALR2d 488, Liability of manufacturer or seller for injury caused by firearms, explosives and flammables, §33.)
The doctrine of res ipsa loquitur is not controlling on the facts in this proceeding. The mere happening of an explosion carries with it no presumption of negligence. It is an affirma*121tive fact for the injured party to establish that the party sought to be charged with liability has been guilty of negligence (Du Pont de Nemours Powder Co. v Duboise, 236 F 269, 691). Prata testified that he merely picked the torpedo off the workbench. He averred that he did not study the torpedo before he picked it up nor did he pay particular attention to it during the few moments he was holding it before the explosion. However, Prata did state that the subject torpedo looked "similar” to the others he had observed around the railroad yard.
Since there is no indication in the record that Prata "pinched” or placed extraordinary hand pressure on the torpedo in picking it up, the explosion could only have occurred, according to the expert testimony, if the encapsulation was worn. At trial, Prata was required to come forward with, at least, circumstantial evidence tending to establish that the encapsulation of the torpedo was worn. In contravention of his evidentiary burden, Prata did not state that the encapsulation of the torpedo was worn; he asserted that the torpedo appeared "similar” to others that he had seen. Parenthetically, it should be stressed that Prata had worked with torpedoes during his employment with Amtrak. Neither he nor his fellow employees testified that they had ever seen the encapsulation of any torpedo to be worn or frayed. There was no testimony from any witness at trial that a torpedo had actually exploded under circumstances described by Prata.
The plaintiffs’ entire case was thus based upon the mere speculation that the encapsulation had become worn as a consequence of Amtrak’s over-all. negligence in handling and storing the torpedoes. According to plaintiffs’ version of the occurrence, the subject torpedo was found on the workbench. An unidentified individual, presumably a fellow employee, purportedly placed it there. The record is devoid of any explanation as to why that unidentified individual was able to handle the torpedo without incident if it were then in a dangerously frayed condition. Furthermore, there is no reason to assume, suspect or believe that the subject torpedo became frayed during the period it rested on the workbench. Plaintiffs’ case is fatally deficient insofar as it did not demonstrate that Amtrak’s over-all negligence proximately caused the encapsulation of this torpedo to become frayed. In fact, plaintiffs did not adduce any evidence that this torpedo was frayed. Liability should not be promulgated against Amtrak upon *122"pure guesswork” by the trier of fact. (Du Pont de Nemours Powder Co. v Duboise, supra, at p 693.)
There are other reasons for dismissing the proceeding as against Standard. In order to show that a product was negligently manufactured, an injured party must demonstrate that the product was defective when it left the hands of the manufacturer (Clay v Ensign-Bickford Co., 307 F Supp 288, 291). Plaintiffs did not show that the subject torpedo or any other torpedo in Amtrak’s inventory was defectively manufactured. Moreover, as plaintiffs’ counsel conceded in his summation, the torpedo under discussion had been in Amtrak’s inventory for over four years. Since the torpedo had not been in Standard’s possession or control for over four years, plaintiffs were required to demonstrate that the torpedo had not been damaged during that period by Amtrak before they could hold Standard liable. (Du Pont de Nemours Powder Co. v Duboise, supra, at p 693.)
It should be further stressed that railroad torpedoes were manufactured to specifications prepared by the Bureau of Explosives of the Associaton of American Railroads. Since Standard had reason to believe that it was delivering the torpedoes to a sophisticated user, it cannot be held accountable for failure to warn either Amtrak or Prata. (Littlehale v De Point de Nemours Co., 268 F Supp 791, affd 380 F2d 274.)
Accordingly, the judgment of the Supreme Court, New York County, entered October 5, 1978, which awarded plaintiff Anthony Prata $1,250,000 against defendants Amtrak (80%) and Standard (20%), and awarded plaintiff Linda Prata $250,-000 against defendant Standard, should be reversed, on the law, and the complaint should be dismissed.
Kupferman, Fein and Lane, JJ., concur with Lynch, J.; Murphy, P. J., dissents in an opinion.
Judgment, Supreme Court, New York County, entered on October 5, 1978, reversed, on the law and the facts, and a new trial directed on the issue of damages, with $75 costs and disbursements of this appeal to abide the event, unless Anthony Prata stipulates to accept $700,000 (apportioned 80% against Amtrak and 20% against Standard) and Linda Prata, $50,000, and if so stipulated the judgment is affirmed, without costs and without disbursements.